Case 1:17-cv-03436-NLH-JS Document 18 Filed 07/16/20 Page 1 of 3 PageID: 103



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   NICHOLAS BROWN,                        1:17-cv-3436-NLH-JS

                  Plaintiff,              MEMORANDUM OPINION & ORDER

         v.

   DR. COHEN, et al.,

                  Defendants.


APPEARANCE:

Nicholas Brown
4343816/4329952
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08101

     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Nicholas Brown, filed a complaint

seeking relief pursuant to 42 U.S.C. § 1983, see ECF No. 1; and

     WHEREAS, the Court permitted the complaint to proceed in

part on April 16, 2018, see ECF No. 6; and

     WHEREAS, Plaintiff submitted an amended complaint on August

15, 2018, see ECF No. 11; and

     WHEREAS, the Court administratively terminated the

complaint on October 17, 2019 under Rule 10.1, ECF No. 15; and

     WHEREAS, Plaintiff wrote to the Court on July 7, 2020

asking to reopen his complaint, see ECF No. 17,
Case 1:17-cv-03436-NLH-JS Document 18 Filed 07/16/20 Page 2 of 3 PageID: 104



     THEREFORE, IT IS on this       16th      day of July, 2020

     ORDERED that the Clerk shall reopen this matter; and it is

further

     ORDERED that the Clerk shall resend to Plaintiff a

transmittal letter explaining the procedure for completing

Unites States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”);

and it is further

     ORDERED that, once the Marshal receives the USM-285 Form(s)

from Plaintiff and the Marshal so alerts the Clerk, the Clerk

shall issue summons in connection with each USM-285 Form that

has been submitted by Plaintiff, and the Marshal shall serve

summons, the Complaint and Amended Complaint, and this Order to

the address specified on each USM-285 Form, with all costs of

service advanced by the United States 1; and it is further

     ORDERED that Defendant(s) shall file and serve a responsive

pleading within the time specified by Federal Rule of Civil

Procedure 12; 2 and it is further

     ORDERED that, pursuant to 28 U.S.C. § 1915(e)(1) and § 4(a)

of Appendix H of the Local Civil Rules, the Clerk shall notify




1 Alternatively, the U.S. Marshal may notify Defendant(s) that an
action has been commenced and request that the defendant(s)
waive personal service of a summons in accordance with Fed. R.
Civ. P. 4(d).

2 Nothing in this shall be construed to prevent Defendants from
raising any available affirmative defenses.
                                     2
Case 1:17-cv-03436-NLH-JS Document 18 Filed 07/16/20 Page 3 of 3 PageID: 105



Plaintiff of the opportunity to apply in writing to the assigned

judge for the appointment of pro bono counsel; and it is further

     ORDERED that, if at any time prior to the filing of a

notice of appearance by Defendant(s), Plaintiff seeks the

appointment of pro bono counsel or other relief, pursuant to

Fed. R. Civ. P. 5(a) and (d), Plaintiff shall (1) serve a copy

of the application by regular mail upon each party at his last

known address and (2) file a Certificate of Service 3; and it is

finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Plaintiff by regular U.S. mail.



                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




3 After an attorney files a notice of appearance on behalf of a
Defendant, the attorney will automatically be electronically
served all documents that are filed in the case.
                                     3
